United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2291
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Gary Franklin Albin,                     *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: November 3, 2008
                                 Filed: November 6, 2008
                                  ___________

Before MELLOY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Gary Franklin Albin appeals the district court’s1 judgment entered upon a jury
verdict finding him guilty of being a felon in possession of a firearm, in violation of
18 U.S.C. §§ 922(g)(1) and 924(e)(1). He challenges the sufficiency of the evidence.
For the reasons that follow, we affirm.

      At trial, Wadena County Assistant Deputy Sheriff David Shaw testified that,
while Shaw was attempting to arrest Albin on an outstanding warrant, Albin pointed
a gun at him and refused to drop it. Shaw then shot Albin, hitting him in the leg, and

      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
retreated to wait for backup help; he later retrieved a Ruger .22 revolver from
underneath the front of Albin’s nearby vehicle. The parties stipulated that the gun had
traveled in interstate commerce and that Albin was a convicted felon. The jury found
him guilty, and the court sentenced him to 220 months in prison and 5 years of
supervised release.

      A defendant generally waives his right to challenge the sufficiency of the
evidence, other than for plain error, where, as here, he fails to move for a judgment
of acquittal at the close of the prosecution’s case and at the close of all evidence, see
United States v. Jordan, No. 07-5696, 2008 WL 4568135, at *13 (6th Cir. Oct. 15,
2008); United States v. Wadena, 152 F.3d 831, 853 (8th Cir. 1998), but the
government does not raise the issue of waiver, see United States v. Buchmeier, 255
F.3d 415, 419 (7th Cir. 2001) (although defendant failed to move for judgment of
acquittal and thereby waived challenge to sufficiency of evidence, government chose
to argue evidence was sufficient and thereby “waived [defendant’s] waiver”); cf.
Greenlaw v. United States, 128 S. Ct. 2559, 2564 (2008) (courts rely on parties to
frame issues for discussion).

       Regardless whether we review for plain error, or apply the standard used in
cases where the challenge was preserved, United States v. Shepherd, 284 F.3d 965,
969 (8th Cir. 2002) (evidence is viewed in light most favorable to verdict, and is
sufficient if any rational trier of fact could have found essential elements of crime
beyond reasonable doubt), the evidence amply supports Albin’s felon-in-possession
conviction, see United States v. Echols, 144 F.3d 584, 585 (8th Cir. 1998)
(government has burden of proving defendant was convicted of felony and thereafter
possessed firearm, and firearm traveled in or affected interstate commerce; credibility
of officers’ testimony was matter to be resolved by jury).

      Accordingly, we affirm.
                     ______________________________


                                          -2-